Case 1:19-cv-00476-JJM-LDA Document 22 Filed 04/27/21 Page 1 of 1 PageID #: 190

                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

  Kent Griffee
  Plaintiff,
  v.                                                  Case No.: 1:19−cv−00476−JJM−LDA

  Deutsche Bank Trust Company Americas
  Defendant.

                                   NOTICE OF MEDIATION

          The Court has referred the above referenced case for mediation. Mediation will be
  held on June 16, 2021 at 02:00 PM in the United States Courthouse.
         Both lead counsel and client must appear in person at the scheduled mediation.
  Each party shall have present a person vested with full authority to bind and settle the case.
          At least five (5) days in advance of the scheduled mediation, counsel shall email a
  Mediation Statement to the following address: Berry_Mitchell@rid.uscourts.gov.
  Mediation Statements are not to be exchanged with opposing counsel, nor filed with the
  Court. The Mediation Statement must include the following:
          1.     Brief statement of the major factual and legal issues in dispute with
                 supporting legal authority.

          2.     Suggestion of terms upon which the case could be settled.

          3.     Summary of discovery completed to date and anticipated.

          4.     History of past settlement discussions, if any.

          5.     Brief discussion of any obstacles to settlement.

          6.     Any documents deemed necessary to mediate the case (Attach as PDFs).

          7.     The names, positions/titles, phone number(s), and email addresses of each
                 person who will be attending the mediation.

          8.     The name, position/title, phone number, and email address of the person who
                 has full and final settlement authority.


   April 27, 2021                                 By the Court:
                                                  /s/ Berry B. Mitchell, Mediator
